Case 1:20-cv-00829-MN-CJB Document 34 Filed 09/21/21 Page 1 of 2 PageID #: 426




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                      )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )       Civil Action No. 20-829-MN-CJB
                                               )
DELAWARE DEPARTMENT OF                         )
INSURANCE,                                     )
                                               )
               Respondent.                     )

                                         ERRATA ORDER

       WHEREAS, the Court issued a Report and Recommendation, (D.I. 28), dated July 16,

2021, in the above-captioned case which requires correction;

       NOW THEREFORE, IT IS HEREBY ORDERED that: (1) the sentence on page 20 of

the Report and Recommendation reading, “The parties agree that application of the federal

priority statute would ‘invalidate, impair, or supersede’ the Ohio priority scheme and that the

federal priority statue does not ‘specifically relat[e] to the business of insurance.’” is corrected to

read: “The parties agree that application of the federal priority statute would ‘invalidate, impair,

or supersede’ the Ohio priority scheme and that the federal priority statute does not ‘specifically

relat[e] to the business of insurance.’”; (2) the sentence on page 26 of the Report and

Recommendation reading, “The statue also carves out two exceptions to this edict.” is corrected

to read: “The statute also carves out two exceptions to this edict.”; (3) the sentence on page 29

of the Report and Recommendation reading, “Relatedly, the statue does not appear to be about

the ‘relationship between insurer and insured’ or the ‘relationship between the insurance

company and the policyholder.’” is corrected to read: “Relatedly, the statute does not appear to

be about the ‘relationship between insurer and insured’ or the ‘relationship between the
Case 1:20-cv-00829-MN-CJB Document 34 Filed 09/21/21 Page 2 of 2 PageID #: 427




insurance company and the policyholder.’”; (4) the sentence on page 30 of the Report and

Recommendation reading, “Now, one could really stretch the meaning and import of Section

6920’s text and argue that (as DDOI does) the statue is actually about the ‘licensing’ of insurance

companies.” is corrected to read: “Now, one could really stretch the meaning and import of

Section 6920’s text and argue that (as DDOI does) the statute is actually about the ‘licensing’ of

insurance companies.”; and (5) the sentence on page 32 of the Report and Recommendation

reading, “Verus argued that these state statues and the MFA preempted Federal Rule of Civil

Procedure 45 (which would otherwise have permitted the lead plaintiffs to subpoena such

documents) and Federal Rule of Evidence 501 (which the Court had construed not to recognize a

common law insurance examination privilege).” is corrected to read: “Verus argued that these

state statutes and the MFA preempted Federal Rule of Civil Procedure 45 (which would

otherwise have permitted the lead plaintiffs to subpoena such documents) and Federal Rule of

Evidence 501 (which the Court had construed not to recognize a common law insurance

examination privilege).”



Dated: September 21, 2021                    ____________________________________
                                             Christopher J. Burke
                                             UNITED STATES MAGISTRATE JUDGE
